Per Curiam.

“One of the fundamental tenets of the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above *28reproach. * * *” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81 [58 O.O.2d 151].
Having reviewed the record and the recommendation of the board, we conclude that there are ample facts to justify the board’s finding that respondent violated DR 1-102(A)(4) and DR 9-102(A) and (B) of the Code of Professional Responsibility.
Accordingly, respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.